RESOLUCIÓN
Examinada la Petición de Reinstalación al Ejercicio de la Abogacía y Notaría, presentada por el Sr. José R. Ríos Ríos, se autoriza su reinstalación al ejercicio de la abogacía y notaría, efectivo inmediatamente.

Sin embargo, se ordena la continuación de los procedimientos en la querella CP-2008-5 y las quejas AB-2008-58 y AB-2004-41, que fueron archivadas administrativamente. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez no intervino.
(Fdo.) Juliana Mosquera Soler

Secretaria del Tribunal Supremo Interina